 THE HOLDING COMPANYGary Maughan and Michael Walsh, et a., a CaliforniaLimited Partnership, d/b/a The Holding Companyand Hotel and Restaurani Employees and Barten-ders Union, Local 2, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO. Cases 20-CA-11323, 20-CA-11693,and 20-RC-13488August 15, 1977DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 15, 1977, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis consolidated proceeding.' Thereafter, bothRespondent and General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith, and toadopt his recommended Order, as modified herein.The Administrative Law Judge concluded thatafter the Union obtained authorization cards from amajority of unit employees Respondent violatedSection 8(a)(1) of the Act on seven occasions anddischarged four employees in violation of Section8(a)(3). Accordingly, he overruled challenges to theballots of the four unlawfully discharged employees.The Administrative Law Judge also found thatRespondent interfered with the election by engagingin certain objectionable conduct.In fashioning an order to remedy Respondent'sunlawful and objectionable conduct, the Administra-tive Law Judge made the following recommendation:A certification of representative should be issued tothe Union if the revised tally of ballots results in aI On June 12 and 15. 1976, an election was conducted among theemployees in the stipulated unit. The tally of ballots showed that ofapproximately 31 eligible voters. 12 cast ballots for, and 15 cast ballotsagainst, the Petitioner. There were four challenged ballots, sufficient innumber to affect the results of the election. These ballots were cast by thefour employees whose discharges were alleged to have been unlawful.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.We note that, in sec. IV of the Administrative Law Judge's Decisiondealing with the 8(a)(3) violations. the Administrative Law Judge inadver-231 NLRB No. 53union majority. If, however, the Union does notultimately prevail in the election, the Board shouldthen determine whether the Union is entitled underGissel Packing Co.,3 to a bargaining order directedagainst Respondent.4In effect, the AdministrativeLaw Judge determined that the Union was entitled toeither a certification of representative or a bargainingorder, but not both. The General Counsel tookexception to this rationale, asserting that the out-come of the election should not be determinative ofwhether a bargaining order should issue. We agreewith the General Counsel on this matter.In The Great Atlantic and Pacific Tea Company,Inc., 230 NLRB No. 102 (1977), decided by theBoard after the Administrative Law Judge issued hisDecision herein, we not only ordered the employer tobargain retroactively with the union as a remedy forits unfair labor practices committed after the unionattained majority status, but we also directed theRegional Director to issue a certification of represen-tative to the union if the revised tally of ballotsresulted in a union majority. That result is based onthe rationale that a certification alone would notsuffice to correct any unilateral changes the employ-er may have instituted between the time when itsbargaining obligation commenced and a certificationof representative issued. Moreover, a certificationalone might well require the union to institute stillanother unfair labor practice proceeding in order tocompel the employer to honor the certification bybargaining with the union.5Finally, if the unionultimately prevailed in the election, a bargainingorder should not preclude the union from enjoyingany of the benefits to which it may otherwise beentitled as the certified representative of the unitemployees.Since the Administrative Law Judge failed todetermine whether Respondent's unfair labor prac-tices, committed subsequent to the time that theUnion obtained a majority of authorization cards,6dictate the imposition of a bargaining order, weourselves will analyze Respondent's unlawful con-duct in light of Gissel Packing Co., and its progeny.tently stated that the discharges took place on Apnl 13. 2 days before theend of the pay penod, whereas it is clear from his Decision and the recordthat he intended to state that the discharges took place on Apnl 14, I daypnor to the end of the pay period.N. L R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).4 If a bargaining order was not deemed appropriate, a second electionwould then be conducted.5 See Pope Maintenance Corporation. 228 NLRB 326 (1977); IndependentSprinkler& Fire Protection Co., 220 NLRB 941,964 (1975).6 Chairman Fanning finds it unnecessary to pass on the correctness ofthe Administrative Law Judge's ruling regarding Wilner's card, as there is amajority even without it. Nor does he and Member Jenkins adopt theAdministrative Law Judge's comments about the effect of Irving Air Chute,addressed, as they are, to an entirely hypothetical situation.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(l) of theAct by threatening to discharge an employee becauseof his union sympathies and activities, to imposeadverse working conditions if employees support aunion, to take economic reprisals against employeeswho actually vote for the Union, to sell or "get ridof' the business if the Union prevails, and to refuseto sign a contract with any union. The Administra-tive Law Judge also found that Respondent violatedSection 8(a)(1) by interrogating an employee abouther and her coworkers' union sympathies andactivities, and by soliciting an employee to informmanagement of the union activities of other employ-ees. We also adopt the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(3) ofthe Act by discriminatorily discharging four employ-ees who were active union adherents, including theleading union organizer among the employees.7We are persuaded that these unfair labor practicesclearly had "the tendency to undermine majoritystrength and impede the election processes."8Underthese circumstances, a bargaining order is warrantednot only to protect the employees' right to determinefreely whether they desire union representation, butalso to insure that Respondent does not profit fromhis own wrongful conduct.9Moreover, we shall datethe bargaining obligation as of April 1, 1976, the dateon which Respondent committed its initial violationof Section 8(a)(1) and "embarked on a clear courseof unlawful conduct." 10Accordingly, as we find merit in the GeneralCounsel's exception, we shall adopt the Administra-tive Law Judge's recommended Order as modifiedherein and issued the Direction set forth below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Gary Maughan and Michael Walsh, el al., aCalifornia Limited Partnership, d/b/a The HoldingCompany, San Francisco, California, its officers,agents, successors, and assigns, shall:1. Insert the following as paragraph 2(c) andreletter the following paragraphs accordingly:"(c) Recognize, effective from the date beginningApril 1, 1976, and, upon request, bargain collectivelyand in good faith with Hotel and RestaurantEmployees and Bartenders Union, Local 2, Hoteland Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive representa-tive of all employees in the appropriate unit, withrespect to rates of pay, wages, hours and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement. The appropriate bargaining unitis:"All regular full-time and part-time employees ofthe Holding Company at its operation at #2Embarcadero Center, San Francisco, California;excluding the manager, office clerical employees,guards and supervisors as defined in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.DIRECTIONIt is hereby directed that the Regional Director forRegion 20 shall, within 10 days from the date of thisDecision, open and count the ballots cast by JaneFindlay, Winston Matthews, Thomas McDermott,and Dana Wilner in Case 20-RC-13488, and prepareand serve on the parties a revised tally of ballots. Ifthe revised tally reveals that the Petitioner hasreceived a majority of the valid ballots cast, theRegional Director shall issue a Certification ofRepresentative. However, if the revised tally showsthat the Petitioner has not received a majority of thevalid ballots cast, the Regional Director shall setaside the election results, dismiss the petition, andvacate the proceedings.I The Administrative Law Judge concluded that the discharges of JaneFindlcy and Winston Matthews were motivated in part by Respondent'sunion animus. We note, however, that his Decision otherwise clearlyindicates, the record demonstrates, and we therefore find that the reasonsasserted by Respondent to justify these discharges were pretextual in nature,and that the discharges were motivated entirely by Respondent's unionanimus.I Gissel Packing Co., supra at 614.9 See Pilot Freight Carriers, Inc., and BBR of Florida, Inc., 223 NLRB286, 306 (1976); Bushnell's Kitchens, Inc., 222 NLRB 110, 119 (1976):Montgomery Ward & Co., Incorporated 220 NLRB 373, 374, 392 (1975); TheGreat Atlantic and Pacific Tea Company, Inc., Birmingham Division, 210NLRB 593, 602(1974).o1 Trading Port, Inc., 219 NLRB 298, 301 (1975); Beasley Energy, Inc.,d/b/a Peaker Run Coal Company, Ohio Division, 228 NLRB 93 (1977).Chairman Fanning would issue a prospective bargaining order only.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice. Weintend to abide by the following:384 THE HOLDING COMPANYSection 7 of the Act gives all .employees theserights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo bargain collectively through represen-tatives of their own choosingTo refuse to do any or all of these things.WE WILL offer to reinstate Jane Findlay,Winston Matthews, Thomas McDermott, andDana Wilner to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without loss of seniority or other rightspreviously enjoyed, and will make them whole forany loss of earnings suffered because of theirdischarges, together with 6-percent interest perannum.WE WILL NOT discourage membership in Hoteland Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO,or in any other labor organization of ouremployees, by discharging any of our employeesor by discriminating in any other manner inregard to their hire or tenure of employment orany term or condition of their employment.WE WILL recognize, effective from the datebeginning April 1, 1976, and, upon request,bargain collectively and in good faith with Hoteland Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO,as the exclusive bargaining representative of allemployees in the appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, embody suchunderstanding in a signed agreement. The appro-priate bargaining unit is:All regular full-time and part-time employ-ees of the Holding Company at its operationat #2 Embarcadero Center, San Francisco,California; excluding the manager, officeclerical employees, guards and supervisorsas defined in the Act.WE WILL NOT interrogate our employees abouttheir or their coworkers' union sympathies andactivities; threaten our employees with reprisalsincluding onerous working conditions, discharge,or the sale of the business if they join or supportthe Union; tell our employees it would be futilefor them to support a union because we wouldnever agree to a contract with a union; solicit ouremployees to keep other employees' union activi-ties under surveillance and to keep us informedabout employees' union sympathies and activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in exercis-ing their rights under Section 7 of the NationalLabor Relations Act, as amended.GARY MAUGHAN ANDMICHAEL WALSH, ET AL.,D/B/A THE HOLDINGCOMPANYDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thisconsolidated proceeding is based upon unfair laborpractice charges and a representation petition filed by theabove-named Union in Case 20-CA-11323 on April 15,1976, as amended April 28, 1976, and in Case 20-CA-11693 on July 13, 1976, as amended August 31, 1976. TheGeneral Counsel of the National Labor Relations Board,herein called the Board, by the Regional Director of theBoard, Region 20, issued complaints in Case 20-CA-11323on May 28, 1976, as amended November 2, 1976, and inCase 20-CA-11693 on August 31, 1976, alleging that theabove-named Employer, herein called Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(aX)(l) and (3) of the National Labor RelationsAct, herein called the Act. Respondent filed timely answersdenying the commission of the alleged unfair laborpractices.In the representation case, Case 20-RC-13488, theUnion filed a representation petition on April 15, 1976,seeking an election among a unit of Respondent's employ-ees. Pursuant to a Stipulation for Certification UponConsent Ele'tion, executed by the parties and approved bythe Board's Regional Director for Region 20, a secret ballotelection was conducted on June 12 and 15, 1976. The tallyof ballots shows that of the approximately 31 eligiblevoters, 12 cast ballots for, and 15 cast ballots against, theUnion. There were four challenged ballots, sufficient toaffect the results of the election, which were cast by thefour employees-Winston Matthews, Jane Findlay, Thom-as McDermott, and Dana Wilner-whose discharges are inissue in the unfair labor practice proceeding. The Unionfiled a timely objection to Respondent's preelectionconduct based upon the alleged unlawful discharge ofDana Wilner. On November 2, 1976, pursuant to an orderof the Board, the Regional Director of Region 20, ordereda hearing before an Administrative Law Judge to resolvethe four challenged ballots and the Union's objection andfurther ordered that the hearing be consolidated with theunfair labor practice cases involved herein.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTGary Maughan and Michael Walsh, et al., d/b/a TheHolding Company, the Respondent, is a California limitedpartnership which operates a bar and restaurant at TwoEmbarcadero Center, San Francisco, California. Respon-dent annually has a gross volume of sales exceeding$500,000 and purchases and receives supplies exceeding$50,000 directly from suppliers outside the State ofCalifornia. Respondent admits it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and Bartenders Union,Local 2, Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.III. THE ISSUESThe essential questions presented in the unfair laborpractice proceedings are whether Respondent interrogatedan employee about her Union sentiments and activities andthose of other employees, and requested said employee toengage in the surveillance of employees' union activities;told an employee it was futile for the employees to supporta union since Respondent would never enter into acollective-bargaining agreement with a union; threatenedemployees with economic reprisals to discourage themfrom supporting the Union; discharged four employeesbecause of their union sympathies and activities; and, ifRespondent engaged in some or all of this misconduct, is itobligated to recognize and bargain with the Union as theemployees' bargaining representative to remedy the mis-conduct.The essential questions presented in the representationproceeding are whether the four employees whose ballotsare challenged were eligible to vote and whether theUnion's objection to the election was meritorious. Thevoting eligibility of the four dischargees, whose ballots havebeen challenged, depends upon whether, as alleged in theunfair labor practice proceedings, they were discharged forunion activities. Likewise, the merit of the Union's electionobjection depends upon whether, as alleged in the unfairlabor practice proceedings, dischargee Dana Wilner wasdischarged for union activities and, if so, whether thisconduct occurred during the critical period so it may serveas a basis for setting aside the election.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts in ChronologyRespondent operates a bar and restaurant known as TheHolding Company which during the time material to this' All dates herein unless otherwise stated refer to 1976.2 The April I conversation between Walsh and McDermott is basedupon McDermott's testimony. Walsh denied cursing unions in general orcase employed between approximately 24 to 29 employeesunder the supervision of managing partners Gary Mau-ghan and Michael Walsh and Manager Larry McElwaney.On March 12, 1976,1 waitress Dana Wilner, an allegeddiscriminatee, visited the Union's offices and spoke withunion organizers about union representation. She wasgiven a copy of a collective-bargaining agreement negotiat-ed by the Union and a supply of union authorization cardsfor employees to sign. The cards designated the Union asthe employees' collective-bargaining representative. OnMarch 19 Wilner signed a union authorization card andthe same day, while at The Holding Company, solicitedseven employees to sign these cards. Two employees whosigned cards were alleged discriminatees, Jane Findlay andWinston Matthews. On March 22 Wilner solicited bartend-er Thomas McDermott, another alleged discriminatee, tosign a card. He signed and, while at work, solicited two ofthe bartenders to support the Union. Findlay notified twoemployees about union meetings or matters of significanceconcerning the Union. Matthews, a cook, told the twoemployees who worked with him in the kitchen that he wasa union sympathizer. On March 19 in addition to solicitingemployees to sign cards Wilner gave waitress Jill Ballingerseveral cards to distribute. On March 19, while at work,Ballinger solicited two employees to sign cards and onMarch 20, while off duty, solicited another employee.The first union organizational meeting was scheduled forMarch 29 at McDermott's residence and was attended byapproximately 12 employees including the alleged discri-minatees. The employees discussed the terms of thecontract the Union had negotiated with other employersand discussed the benefits the employees expected fromunion representation.On April 1, in the morning, McDermott and managingpartner Michael Walsh had a brief conversation about thecurrent strike by the unions which represented workersemployed by the city of San Francisco. McDermott andWalsh indicated their disgust with the strike which hadshut down the city's public transportation system. Walshended the conversation by cursing labor unions in generaland by telling McDermott: "I'll be damned if I'll ever signmy name to any union contract." McDermott mumbledsomething to the effect that he agreed with Walsh.2On April 2, the manager of The Holding Company,Larry McElwaney, approached waitress Jane Lochrie inthe restaurant and asked, "What's this about a Union?"Lochrie replied that the subject of union representationhad only been casually discussed by the employees and"pretty much dismissed." McElwaney asked "who'd beeninterested in the union?" Lochrie named employees whowere no longer working for The Holding Company.McElwaney told her The Holding Company did not want aunion because it could not afford one, that a union wouldnot help "things," and stated, "he thought he would have toget rid of the little girl in the kitchen," and warned Lochriethat "he made the schedule out and that he could changehours if he had to keep the union out." McElwaneystating he would not sign his name to a union contract. McDermottimpressed me as the more trustworthy witness.386 THE HOLDING COMPANYexplained to Lochrie that he had learned about the Unionfrom waitress Karin Purcell3who had told him about theUnion's organizational campaign and that she was upsetabout it. McElwaney asked Lochrie "to keep him in-formed" about "who was involved in the Union and whenmeetings were taking place." Lochrie agreed.4On Tuesday, April 13 from about 7:30 to 9 p.m.approximately 10 of The Holding Company's employees,including the 4 alleged discriminatees-Matthews, McDer-mott, Findlay, and Wilner-met with union officials at theUnion's offices. By this date a majority of The HoldingCompany's employees had signed cards designating theUnion as their bargaining representative. The employeespresent at the April 13 union meeting discussed whetherthe Union should petition the Board for a representationelection or inform management that a majority of theemployees had signed union authorization cards anddemand that the company voluntarily recognize andbargain with the Union. The employees directed the unionofficials to file a representation petition with the Board andalso to notify the company of the Union's majority status.On Wednesday, April 14 between 8 and 9 p.m., long afterMatthews, McDermott, Findlay, and Wilner had finishedwork and left the premises, the Respondent's managingpartners, Walsh and Maughan, decided to discharge themimmediately. Walsh prepared their final paychecks anddeposited the checks in the mail and phoned all butWilner5and told them they should not come to work thenext day inasmuch as they had been discharged and theirfinal checks deposited in the mail. Findlay asked severaltimes for an explanation for her discharge. Walsh refusedto divulge the reason but, in reply to this question,answered, "it's in the best interests of the company."Findlay insisted on her right to know the reason for herdischarge and in effect asked for a meeting with Walsh todiscuss the matter. Walsh replied, "he felt there was noneed" for an explanation but, when Findlay continued topress for an explanation told her "maybe sometime in thefuture" he would arrange to meet with her and give her anexplanation. Similarly, when Matthews asked for thereason he was discharged, Walsh told him "it was for thegood of The Holding Company." Walsh turned downMatthews' request for a more detailed explanation and ameeting to discuss the matter. In a like manner, whenMcDermott asked why he was discharged, Walsh an-' In September McElwaney and Purcell became husband and wife.4 The descnption of the April 2 conversation between McElwaney andLochrie is based upon Lochne's testimony. McElwaney flatly denieduttering any of these remarks. He testified all he talked to Lochrie about wasthe current city strike. In urging that I credit McElwaney's denialRespondent contends that in other respects Lochrie's testimony isinconsistent and that her testimony about the conversation was inherentlyincredible because Purcell, at the time the conversation took place. at leastovertly, was a union sympathizer. I have carefully considered thesecontentions but, based upon my observation of the witnesses, Lochneimpressed me as an honest witness making a sincere effort to accuratelypresent what occurred between herself and McElwaney. McElwaneyimpressed me as an untrustworthy witness.Walsh did not have Wilner's phone number.The description of the discharge interviews is based upon the allegeddiscriminatees' testimony. Walsh's testimony does not differ in mostsignificant respects. In those instances where his testimony differs I havecredited the version given by the discharged employees who impressed meas more credible and reliable witnesses than Walsh.swered, "for the good of the restaurant," commenting"that's all there is to be said." The next day, April 15, whenWilner arrived for work, Walsh immediately notified herthat she was discharged and would have been dischargedthe night before but he did not have her telephone number.Wilner asked why she was discharged. Walsh, as in the caseof the other alleged discriminatees, answered "let's say it'sfor the good of the restaurant." Wilner stated it was thefirst time she had ever been fired from a job and wanted anexplanation but Walsh refused to discuss the matter anyfurther.6On April 15 the Union filed a representation petition inCase 20-RC-13488 seeking to represent The HoldingCompany's employees. An election was held on June 12and 15 with, as described above, 12 votes being cast for,and 15 against, the Union with the challenged ballots of the4 alleged discriminatees being determinative.On June 15, after the results of the election had beenannounced, Manager McElwaney, while at the bar,informed one of the cocktail waitresses about the results ofthe election and commented that with the 4 challengedballots the vote would be 16-15 in favor of the Union. Atthis point, with tears running down his face, McElwaneymade a forceful gesture with his hands and stated: "Wehave 12 people working here who voted for the Union andwe've got a lot of shit and we've got to shovel it."'Also on June 15, late in the evening, when bartendersTeasdale and Barnett were in the process of closing up forthe night, managing partner Walsh sat down where theywere working and commenced a long, rambling monologueabout the election and the Union, often repeating himself.In pertinent part Walsh stated he was depressed about theoutcome of the election, that he wanted to keep control ofhis business and would "sell the business if the Union didcome in."8Walsh explained he would lose control of thebusiness if the Union came in and it would no longer beenjoyable for him to operate it, "so he would get rid of" thebusiness. Regarding the election, Walsh stated he hadguessed I I employees would vote for the Union butanother employee, whose sentiments he was not sure of,must have voted for the Union. Walsh did not like the idea,he told Teasdale and Barnett, that 12 of his employees hadvoted for the Union and was personally hurt by theirconduct which indicated they did not trust Walsh.97 The description of McElwaney's remarks to the cocktail waitress isbased upon the testimony of Michael Teasdale, a bartender, who was at hiswork station approximately 5 feet from where McEJwaney was talking.McElwaney denied ever telling anyone that "we have a lot of shit aroundhere and we have got to start shoveling." Teasdale, in manner anddemeanor, impressed me as an honest and reliable witness, a moretrustworthy one than McElwaney.8 Walsh knew there was a distinct possibility that the Union might winthe election and thus "come in" inasmuch as a complaint had issued againstRespondent alleging that the employees whose challenged ballots woulddetermine the outcome of the election had been unlawfully discharged.9 This description of Walsh's remarks is based on Teasdale's testimony.Walsh acknowledged he spoke to Teasdale at the time in question, deniedcertain of the remarks attributed to him, failed to specifically deny hethreatened to sell the business if the Union succeeded in winning theelection, and admitted he was "very emotional" and had expressed hisdisappointment about the results of the election, telling Teasdale he did notthink the employees needed a union. As I have indicated. supra, Teasdale'sdemeanor was that of an honest witness. In assessing his credibility I have(Continued)387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Conclusionary FindingsI. The alleged interference, restraint, and coercionin violation of Section 8(a)(l) of the Acta. McElwaney's conductOn April 2, as fully described supra, The HoldingCompany's manager, McElwaney, questioned employeeLochrie about the Union's campaign and, in the context ofvoicing Respondent's opposition to union representation,told Lochrie he would have to discharge employeeMatthews.10Since the topic of conversation was McElwa-ney's desire to learn as much as possible about the Union'sorganizational campaign including the names of theemployees who were union adherents, it is clear his threatto discharge Matthews was based on a belief thatMatthews was a union adherent. In its context McElwa-ney's threat was reasonably calculated to impress Lochrieas being motivated by McElwaney's belief that Matthewswas a union adherent. Accordingly, I find that bythreatening to discharge Matthews because of his unionsympathies and activities Respondent violated Section8(a)(l) of the Act.Likewise, Respondent violated Section 8(a)(l) whenMcElwaney in the same conversation warned Lochrie hecould change the employees' working schedules in order tokeep the union out. This constitutes an explicit threat ofadverse working conditions if the employees supported theUnion.Respondent also violated Section 8(aX)(1) of the Act whenMcElwaney during this conversation questioned Lochrieabout her union sympathies and activities-"what's thisabout a Union?"-and about the union sympathies andactivities of other employees-"who'd been interested inthe union?" McElwaney did not have, and did not suggestto Lochrie there was a legitimate reason for questioning herand gave no assurances against reprisals."Quite thecontrary, McElwaney told Lochrie he would dischargeMatthews on account of his union activities and threatenedemployees with adverse working conditions if they support-ed the Union. In these circumstances, McElwaney'sinterrogation of Lochrie reasonably tended to restrain andcoerce Lochrie in the exercise of her statutory right tosupport the Union, hence, violating Section 8(aX)(1) of theAct.In addition, McElwaney's request that Lochrie "keephim informed" about "who was involved in the union andwhen meetings were taking place," is violative of Section8(a)(1) as a management attempt to induce an employee toinform on the union sympathies and activities of otheremployees. N.L.R.B. v. The Borden Company, 392 F.2d 412,414, fn. 2 (C.A. 5, 1968).considered he was laid off from work by Respondent shortly after June 15and filed charges with the Board accusing Respondent of laying him offbecause of his union activities. I have also taken into account the GeneralCounsel's failure to corroborate Teasdale's with Barnett's testimony.Nonetheless, since Teasdale impressed me as an honest witness who wastelling the truth, whereas Walsh did not, I have credited Teasdale'stestimony.'o McElwaney did not mention Matthews by name, rather, he referred to"the little girl in the kitchen." There were three persons working in TheAlso violative of Section 8(aXl) of the Act is McElwa-ney's conduct of June 15, when, as fully described supra, inthe presence of employee Teasdale, McElwaney told awaitress that "we [Respondent] have 12 people workinghere who voted for the Union and we've got a lot of shitand we've got to shovel it." This crude figure of speech is,as alleged in the complaint, a none too subtle threat thatthe employees who voted for the Union in the representa-tion election of June 12 and 15 would suffer economicreprisals.b. Walsh's conductOn April 1, as described fully supra, Walsh, one of TheHolding Company's two managing partners, informedemployee McDermott, "I'll be damned if I'll ever sign myname to any union contract." In short Walsh made it quiteclear to McDermott that Respondent would never agree toa contract with the Union. This threat that Respondent"would never agree to a contract, since it warned of thefutility of organization, was a form of restraint prohibitedby Section 8(aXl)." N.LR.B. v. Varo, Inc., 425 F.2d 293,299 (C.A. 5, 1970), especially in view of Respondent's otherunfair labor practices found herein. Likewise, Respondentviolated Section 8(a)(l) of the Act when, on June 15, asfully described supra, Walsh told employees Teasdale andBarnett he would either "sell" or "get rid of" the business ifthe Union won the representation election.2. The alleged unlawful discharges of Wilner,McDermott, Findlay, and Matthews in violation ofSection 8(aX3) and (1) of the Acta. The General Counsel's caseI am persuaded the record establishes a strong primafacie case of unlawful discrimination in the cases of thefour dischargees involved herein, which imposed uponRespondent the duty of going forward with evidence givingan adequate explanation for its decision to discharge theemployees. N.LRKB. v. Miller Redwood Company, 407 F.2d1366, 1369 (C.A. 9, 1969). This conclusion is based uponthe totality of the following considerations.1. Each dischargee openly supported the Union. Wilnerinitiated the Union's organizational campaign and, while atThe Holding Company, solicited several employees tosupport the Union. McDermott, at whose residence theUnion's first organizational meeting was held, signed aunion authorization card and, while at work, solicited twoemployees to support the Union. Findlay signed a unionauthorization card and notified employees about unionorganizational meetings and other matters of significanceinvolving union representation. Matthews signed a unioncard and, while at work, communicated his prounionHolding Company's kitchen, all of whom were male. Thus, it is clear thatMcElwaney was talking about Matthews, who management and theemployees knew was a homosexual." Lochrie, because of a fear of reprisal, falsely told McElwaney, inresponse to his interrogation, that the subject of union representation hadonly been "casually" discussed among the employees and falsely namedemployees who no longer worked for Respondent as having expressed aninterest in union representation.388 THE HOLDING COMPANYsentiments to other employees. Each dischargee attendedall of the Union's organizational meetings, on March 29and April 13.2. Respondent was hostile toward union activity ingeneral and toward union activists in particular. ManagerMcElwaney, in violation of Section 8(aX)(1), threatenedemployees with economic reprisals if they supported theUnion; threatened to discharge alleged discriminateeMatthews because of his prounion sentiments; andsolicited an employee to keep the employees' unionactivities under surveillance for management. Managingpartner Walsh indicated it was a sign of disloyalty tomanagement for employees to support the Union; thatmanagement did not want a union; and, in violation ofSection 8(a)(1), told employees it was futile for employeesto support the Union because if the Union succeeded inwinning the representation election Walsh would neveragree to a contract and would either sell or "get rid" of thebusiness.3. Respondent's refusal to give the dischargees anexplanation for their discharges is an indication that thedischarges were unlawfully motivated. A. J. KrajewskiManufacturing Co. Inc. v. N.LR.B., 413 F.2d 673, fn. 2(C.A. 1, 1969). Walsh, as fully described supra, refused togive the dischargees an explanation for their dischargeseven though each dischargee asked, and some of themliterally begged him for an explanation. Walsh simply toldthem they were discharged because it was in the "bestinterest" or for the "good" of The Holding Company. Theinference of illegality which flows from Walsh's refusal togive an explanation is bolstered by his frivolous, shifting,and sometimes inconsistent reasons advanced to justify thisconduct.:2When asked why he refused the dischargees'several requests for an explanation, Walsh gave theseanswers:First of all, it was all on reasons that we had relatedbefore and, to be fair to them and fair to me, you can'tdo something like that over the phone. I did not want tofire them on the phone. I would have rather dealt withthem face to face, except that meant then calling themin and then sending them home, and that was not faireither.**tI had four people to fire. I had three schedules to redo.I had a lot of things to take care of that night after Italked to them and it was late, along with getting backto running the restaurant, and was fully prepared totalk to them at a later date if they'd ask me to, but whatI was trying to relate to them was that I don't want toget into details at this time. I am open to discuss all theproblems that we are getting rid of you for becausewe've already related them to you, but I don't want todo it and spend an hour on the phone with eachemployee.312 When testifying about his reasons for refusing to give the dischargeesan explanation for their discharges Walsh in manner and demeanor did notimpress me as a trustworthy witness.1i The record reveals that Walsh, rather than suggest that the dischargeestalk with him at greater length at a later date, specifically discouraged anyWhen asked why he did not simply tell them they weredischarged for poor work performance and that he wouldexplain the reasons in more detail when he had the time,Walsh's answer, given in an unconvincing manner whichwas contrary to his earlier testimony, was as follows:Because I was-You know, I don't like firing peopleand it was very difficult to do it in the first place, and Iwanted to keep it just as short as-and tight as I could.I just said, "I won't discuss it with you know," and itwas just because I did not want to go into it. I wasnervous about it, quite honestly. I did not like doing theduty.Walsh's several explanations, whether viewed separately orin their totality, do not ring true. If, as Respondentcontends, each alleged discriminatee was discharged fornot heeding management's previous warnings to improvetheir work performances, it would have been quite simpleand natural for Walsh to have stated they were beingdischarged because their work performances had notimproved despite previous warnings. Instead Walsh re-fused to advance any explanation but simply stated it wasin the "best interest" or for the "good" of The HoldingCompany. This statement comes very close to being animplied admission they were being terminated on accountof their union sympathies where, as here, the recordindicates that Walsh is of the opinion that union represen-tation is not in the "best interest" or for the "good" of TheHolding Company. In any event, Walsh's refusal to givethe dischargees an explanation for their discharges isevidence for inferring that the wholesale discharge of theemployees involved herein was discriminatorily motivated.4. The timing of the discharges, coming as they did onthe heels of the Union's April 13 meeting, is strongevidence of unlawful motivation. On the evening ofTuesday, April 13 the Union held a meeting attended by 10of The Holding Company's employees, including the 4alleged discriminatees, at which time the employeesdecided the Union should take immediate steps to file arepresentation petition with the Board and contact Re-spondent in an effort to become the employees' bargainingrepresentative. Less than 24 hours later Respondentdecided to discharge the four alleged discriminatees, noneof whom is being accused of engaging in the type offlagrant misconduct normally associated with such summa-ry dismissal. That the timing of this wholesale discharge ofemployees was not just coincidental in time with theUnion's organizational campaign and the meeting of April13 is illustrated by the fact that the discharges took place inthe middle of the discharged employees' workweek and 2days before the end of the pay period and several daysprior to payday. Indeed Walsh's testimony indicatesRespondent normally terminates employees at the end ofthe payroll period because, in Walsh's words, it is "thelogical time to get rid" of employees. Moreover, sinceThursday and Friday, the last 2 days of the dischargedfuture discussion with one dischargee and outright refused to meet withanother and in the case of the dischargee. who personally came to Walsh'soffice, refused to give her an explanation for the discharge commenting that"maybe" at some unspecified time in the future such an explanation wouldbe forthcoming.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' workweek, are particularly busy lunch days andall four of the dischargees worked the lunch shift, it wasparticularly illogical for Respondent to discharge themwhen it did, especially since no previous arrangements hadbeen made to hire new employees to fill the four vacanciescreated by the discharges. Until new hires could beemployed to replace Findlay, Wilner, and McDermott, thework schedules of three currently employed persons werechanged by Walsh who notified these employees on theevening of April 13 about the change in their workschedules for the following day. Regarding the vacancycaused by Matthews' termination another kitchen employ-ee was able to take over his job as cook but it was thennecessary for Walsh, the same evening, to contact anapplicant to fill the vacant kitchen job. In short, theevening of April 13, was a hectic one for Walsh. In hiswords, "I had four people to fire. I had three schedules toredo, I had a lot of things to take care of that night after Italked to them [referring to the dischargees] and it was late...." I am convinced that if the wholesale discharge ofthe four employees involved herein was motivated bylegitimate business considerations Walsh could have firstdecided upon their termination, then gone about securingreplacements to fill the vacancies created by their impend-ing departures and, only then, at the end of the payrollperiod or of the dischargees' workweek tell them face-to-face they were discharged and explain to them the reasonfor their discharges rather than at night by telephone in themiddle of the workweek precipitously notify them of theirdischarges and refuse to explain the reason for thedischarges.5. The abrupt and highly unusual manner in which thiswholesale discharge of employees was handled by manage-ment is not consistent with the way in which an employerdischarges employees for legitimate business reasons;rather, it suggests illegality. The decision to discharge was ajoint one reached by managing partners Walsh andMaughan during the evening of Wednesday, April 14.Between 8 and 9 p.m., San Francisco time, Walsh phonedMaughan who was visiting his family in Miami, Florida,where it was between II p.m. and 12 midnight, at whichtime they decided to terminate the four alleged discrimina-tees. Immediately after reaching this decision Walshprepared the employees' final paychecks which weremailed to them that same evening. The same eveningWalsh also phoned the alleged discriminatees and toldthem they were discharged.'4None of them is beingaccused of engaging in the type of misconduct normallyassociated with such a hasty dismissal. This haste and the14 As found supra, Walsh did not have Wilner's phone number so wasunable to notify her that she was discharged until the following day whenshe arrived for work.16 During the hearing Walsh acknowledged that the manner in which thedischargees were notified about their discharges was unusual. He testified,"you can't do something like that [referring to informing employees thereasons for the discharges] over the phone. I did not want to fire them onthe phone. I would rather have dealt with them face to face." His reason forabruptly terminating the employees over the phone in the middle of theworkweek without giving them an explanation, was not given in aconvincing manner.16 There were 10 employees who attended the meeting, including the 4dischargees.~T Respondent urges that since one of the most active union adherents,Jill Ballinger, was not discharged it negates any showing that the dischargesstrange and unconventional manner in which Respondenthandled these discharges,15especially when viewed in thecontext of the refusal to furnish the dischargees anexplanation for their discharges, strongly suggests that thewholesale discharge of employees involved herein was notbased upon legitimate considerations but rather uponillegal ones.6. The disproportionate number of union adherentsabruptly discharged who attended the April 13 unionmeeting and who signed cards for the Union is persuasiveevidence of discrimination. Thus, 40 percent of theemployees who attended the April 13 union meeting wereabruptly discharged less than 24 hours later.16No employ-ee who did not attend this meeting was discharged. Alsothis represents a 100-percent discharge of union cardsigners, while the percentage of union card signers in thewhole voting unit at this point of time was only 57 percent.This disproportionate number of union adherents dis-charged who had signed cards and attended the April 13union meeting, when viewed in the context of Respon-dent's extreme hostility toward union representation asexpressed by its violations of Section 8(a)(1) herein, and theabruptness and the unusual manner in which the discharg-es were effected, is persuasive evidence of discrimination.See N.L.R.B. v. Midwest Hanger Co. and Liberty Engineer-ing Corp., 474 F.2d 1155, 1158 (C.A. 8, 1973). Also seeN.LR.B. v. Chicago Steel Foundry, 142 F.2d 306, 308 (C.A.7, 1944), where the court stated:To be sure, percentage evidence, standing alone, willnot support or sustain an order based on § 8(aX3) ofthe Act. ... .But disproportionate treatment of unionand nonunion workers may be very persuasive evidenceof discrimination. ..and may create an inference ofdiscrimination leaving it to the employer to give anadequate explanation of the discharge or layoff....The aforesaid considerations in their totality persuademe the General Counsel has established by a preponder-ance of the evidence a strongprimafacie case of unlawfuldiscrimination for each dischargee involved herein.'7In soconcluding, I have carefully considered the testimony ofRespondent's supervision-managing partners Walsh andMaughan and Manager McElwaney-that they werewithout knowledge that any one of the alleged discrimina-tees was a union adherent or that its employees in generalwere conducting a union organizational campaign. Sinceall three failed to impress me as honest witnesses I did notgive significant weight to their conclusionary denials ofof Findlay, Matthews, and McDermott, who were less active in their supportof the Union, was motivated by Respondent's union animus. I disagree. Thewholesale discharge of union adherents, as occurred in this case, albeit oneof the more active union adherents was not included, is sufficient to warnthose who remain that they will suffer the same fate if they persist inorganizational activities, especially, where as here, two of the most activeunion adherents-Wilner and McDermott-were included in the discharge.It is well settled that the failure of an employer to discharge all unionactivists is no defense to those discharges which are demonstrated to bediscriminatorily motivated. See The Rust Engineering Company, et al. v.N.LR.B., 445 F.2d 172, 174 (C.A. 6, 1971); N.LR.B. v. Puerto RicoTelephone Company, 357 F.2d 919 (C.A. 1, 1966); Nachman Corporation v.N. LR.B., 337 F.2d 421, 424 (C.A. 7, 1964); N.LR.B. v. W. C Nabors, d/b/aW. C Nabors Company, 196 F.2d 272, 276 (C.A. 5, 1952).390 THE HOLDING COMPANYknowledge of union activities. Quite the contrary, a carefulassessment of all of the evidence pertaining to thedischarges leads me to reject Respondent's contention thatit was not cognizant of the discriminatees' union sympa-thies and activities. Rather the whole record demonstratesthat at the time of the wholesale discharges involvedherein, Respondent possessed knowledge of the dischar-gees' union activities. I am particularly persuaded as to thevalidity of this finding by the following evidence, interalia:s8Each dischargee openly supported the Union; thesmall number of employees working at The HoldingCompany (between 24 and 29 during the relevant times)and the very close day-to-day contact managementmaintained with the employees; 19 the Respondent exhib-ited a hostility toward union activity in general and unionactivities in particular, threatening to discharge one of thediscriminatees because of his union sympathies; the timingand the abruptness of the discharges, which occurred in themiddle of the workweek within 24 hours of the allegeddiscriminatees attending a union meeting; the highlyunusual manner in which the discharged employees werenotified about their discharge, over the phone at night and,despite their requests, were not given an explanation fortheir discharges; the disproportionate number of employ-ees that were discharged who signed union cards andattended the April 13 union meeting; and, the fact thatprior to the discharges Respondent was attempting to learnthe names of those employees who favored the Union and,in this regard, interrogated at least one employee about theunion activities and sympathies of employees and solicitedthis employee to keep the union activities of employeesunder surveillance and keep management informed aboutthe union sympathies and activities of the employees.Accordingly, I conclude there is ample evidence uponwhich to predicate the inference that the managingpartners, Walsh and Maughan, were aware of the prounionefforts of employees Wilner, Findlay, McDermott, andMatthews when they decided to discharge them.I shall now evaluate Respondent's reasons for discharg-ing the alleged discriminatees.b. The Respondent's justification for the dischargesJane FindlayFindlay began working at The Holding Company inSeptember 1975 as a food and cocktail waitress. In itsposthearing brief Respondent urges Findlay was anunsatisfactory employee because: "[Findlay] did notattend to her tables [and] as a result she did not clear the'" It is well settled that proof of knowledge of union activity may beshown by circumstantial as well as by direct evidence. Famet, Inc. v.N.L.R.B., 490 F.2d 293 (C.A. 9, 1973), and N. L. R.B. v. Long Island AirportLimousine Service Corp., 468 F.2d 292, 295 (C.A. 2, 1972).i9 Walsh, Maughan, and McElwaney each spent between 10 to 12 hoursdaily, 6 days a week. on the premises of The Holding Company mainly inthe working areas supervising the employees and continually visiting withthem, on a first-name basis, and even working with them. In Walsh's words:It's a very small shop. It's only 3.000 square feet. The widest part of therestaurant is no wider than this courtroom. You're watching and seeingand eating and working with the same people from 4 to 8 hours a day.... So you're around, you understand all their personal problems oryou get to know what they're doing and you know whose going totables of plates, ashtrays and glasses as expected";"numerous" customers complained about her rudeness;employees complained about her attitude; "Findlay wasnever friendly or gregarious"; "she was very poor oncocktails." The evidence offered in support of thesecontentions is not impressive.Regarding the complaints employees voiced aboutFindlay's attitude, Walsh testified that once, in February,newly hired waitresses asked if Findlay was the headwaitress, stating she had told them to perform certainduties in connection with their side work-filling salt andpepper shakers, etc.-which they had been led to believewas not required of them. Walsh did not reprimandFindlay but, as he testified, simply told her that if shethought the new waitresses were not doing their workcorrectly to come to either himself or Maughan orMcElwaney and not to take it upon herself "to train" thenew employees. This was the first and last time Findlayengaged in this type of conduct. The only other testimonyadduced by Respondent in support of this contention wasMcElwaney's testimony that three new employees told himthey felt "intimidated by Findlay when they came to workthat she was very cold to them and did not like a newperson coming into the operation." Respondent offered noevidence to indicate in what manner Findlay's alleged poordisposition toward new employees affected the operationof the restaurant. It is a fair inference that the matter hadvirtually no impact upon the employees' work or theoperation of the restaurant inasmuch as McElwaneyadmittedly never spoke to Findlay about the matter.The contention that Findlay was a "very poor" cocktailwaitress is based upon the conclusionary testimony ofWalsh, Maughan, and McElwaney. What it amounts to isthat Findlay prior to her employment with Respondentnever worked as a waitress and, as a result, was not familiarwith the names of the various cocktails. Also, according toMcElwaney, when waiting on luncheon customers shewould inquire, "may I take your order now," rather than,"would you care to have a cocktail." In connection withher lack of knowledge about the names of the variouscocktails Findlay was told, when she first began working inSeptember 1975, to become familiar with the names of thecocktails by reading a book on the subject. Other than this,the testimony of Maughan, McElwaney, and Walsh revealsno further discussion by management with Findlay abouther cocktail service?2The contention that Findlay was a poor waitress becauseshe did not clear her tables of dirty dishes, glasses, andashtrays is based upon Walsh's testimony that Findlayschool, what classes they're taking, what they're doing with theirhobbie. It turns into basically a family relationship ....When you have a small shop like ours, everyone is working and the) allsit and eat together; they converse together, they work together all daylong. They're all interrelated as far as their job activities; and, anythingthat happens to anyone of them, everybody else knows about.20 I recognize that at one point in his testimony Walsh volunteered, "wetried to work with [Findlay] on [selling cocktails] and get her to sell more."This conclusion was never particularized by either Walsh. McElwaney, orMaughan.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"was a sloppy waitress, her tables were very sloppy. Theplates, the ashtrays, the empty drink glasses, they wereusually picked up by somebody else rather than her."Walsh did not particularize this generalization nor was histestimony corroborated by either Maughan or McElwaneywho, when asked to detail Findlay's work problems,conspicuously neglected to mention that she was a "sloppywaitress" as described by Walsh.The testimony offered in support of the contention thatFindlay was not friendly or gregarious and that manage-ment received numerous complaints from customers abouther rudeness, like the other misconduct attributed toFindlay, is singularly lacking in specifics. Walsh testifiedthat when he hired Findlay he knew she was a quiet ratherthan a gregarious person but that after she began workinghe observed she was inattentive and rude to customerswhich type of conduct increased sharply on or aboutMarch 1, 1976. The only evidence adduced by Respondentconcerning this alleged inattentiveness or rudeness towardcustomers by Findlay, which approximates any degree ofspecificity, is McElwaney's testimony that two customersin the middle of March, one named Mack Hood and theother named "Jim," complained she had been rude.Respondent's supervisors-Walsh, Maughan, and McEI-waney-testified that on several occasions they discussedthe problems they were having with Findlay. Walshtestified McElwaney and he discussed Findlay's workproblems two or three times, the last time at the very end ofMarch when McElwaney told Walsh he was having"continuing problems" with Findlay's job performanceand with her attitude toward the new hires and, Walshfurther testified, that at about the same time McElwaneyrecommended Findlay's discharge. McElwaney testified herelated his problems with Findlay to Maughan and Walsh,as the problems occurred, and as early as March I decidedshe should be fired at which time he voiced this recommen-dation to Maughan and Walsh and in late March repeatedthis recommendation. Walsh and Maughan, according toMcElwaney, agreed with his evaluation of Findlay but saidshe should be given a chance to improve. All threesupervisors testified that on several occasions they made itclear to Findlay they were dissatisfied with her perfor-mance. McElwaney testified he spoke with Findlay threetimes about her unsatisfactory performance, the last timein the middle of March when he told her that he had acomplaint from two customers that she had been rude andtold her he would not tolerate this type of conduct.Maughan testified he spoke with Findlay about her workdeficiencies approximately two or three times, the last timein the first week of April when he threatened her withdischarge "if she did not once again get her performanceup to par." Walsh testified that whenever he was in therestaurant during lunch he would speak to Findlay abouther poor work, the last time being on April 14, the day shewas discharged.Findlay's version of her employment history is in sharpconflict with management's testimony. It is undisputed thatwhen she started work in September 1975 managementknew she had never previously worked as a waitress. Theresult was that for the first 2 to 3 months of heremployment, as she testified, she received frequent criti-cism about her lack of efficiency; slowness in servingcustomers and clearing off the tables; and the fact she wasnot familiar with the names of the numerous mixed drinks.But, after this initial 2- or 3-month training period, Findlaytestified, she became a proficient waitress who received nomore than the usual comments from supervision, on thefloor of the restaurant, that were made to all of thewaitresses, i.e., "did you catch that table"-"they are doneeating, can you get that bussed." Findlay denied thatduring her last several months of employment she wasspoken to, let alone criticized or reprimanded, about herwork performance, her attitude toward customers, her lackof knowledge of cocktails, or that any member ofmanagement indicated they were displeased with her workperformance, and she denied that on April 14 anyone saidanything about her work.I credit Findlay's testimony that after her initial periodof employment she became a proficient waitress who wasnever criticized, reprimanded, or spoken to by manage-ment about her work performance or attitude. Findlay'sdemeanor in presenting her testimony was that of a personintent on telling the truth, whereas the demeanor of eachone of Respondent's witnesses was that of a person notinterested in the truth but rather in bolstering Respon-dent's case. I realize this is a harsh judgment and I am notan infallible observer and that appearances sometimes aredeceiving. However, the whole record not only fails toindicate that I have done Walsh, Maughan, and McElwa-ney an injustice, rather it strongly suggests their testimonywas fabricated.Findlay was admittedly Respondent's top selling lunch-eon waitress and from January 1976 continually to the dateof her discharge was assigned to those sections of therestaurant which generated the most business. McElwaney,who assigned the waitresses, testified he made workassignments based upon his evaluation of the waitresses'job performances, particularly their speed and courtesytoward customers. Several waitresses apparently objectedto McElwaney's system of work assignments, feeling that astrict rotation system should be used. They voiced thiscomplaint to him at a meeting in March 1976 andspecifically asked why McElwaney continually assignedthe same waitresses to the better work stations. In reply, itis undisputed, McElwaney stated that "Findlay andMarilyn [Galinsky] were the two top selling waitresses forlunch" and that this was the reason they were assigned tothe busier work stations. Obviously, the continual assign-ment of Findlay to work stations which, because they wereso busy, brought her into contact with more customersthan the other waitresses and allowed her to earn moremoney than the others, does not square with the picture ofFindlay painted by Maughan, Walsh, and McElwaney: asloppy and inefficient waitress, rude and inconsideratetoward the customers, who was the subject of countlessreprimands, and whose discharge had been recommended.In an effort to explain why such an undesirable employeewas continually assigned the best work stations Walsh,Maughan, and McElwaney each gave a different andinconsistent reason. Walsh testified Findlay was assignedto the better work stations because they "had a high392 THE HOLDING COMPANYvisibility factor... so you could see everything she wasdoing .and could make corrective suggestions."21Maughan, however, made no mention of the need to keepFindlay's work under surveillance but justified her assign-ment to the better work stations, "because they are easiersections to work ...they are much more compact."Finally, McElwaney relied upon a completely differentreason, namely, Findlay had requested to work late thus heassigned her to section "d," the "late station" whichhappens to be one of the best work stations in therestaurant?.It is undisputed that approximately the first part ofFebruary McElwaney asked Findlay to work evenings as acocktail waitress. A strange request if, as Walsh, Maughan,and McElwaney testified, Findlay was a "very poor"cocktail waitress.Walsh's inability to explain to Findlay the reason for herdischarge despite Findlay's repeated requests for anexplanation belies the testimony of Walsh, Maughan, andMcElwaney that they considered her a highly unsatisfacto-ry employee who had personally been reprimanded byeach of them on several occasions and had been threatenedwith discharge if she did not improve.Based on the foregoing I find that prior to dischargingFindlay Respondent had not indicated that her job was injeopardy or otherwise reprimanded her on account of herwork performance or attitude but, to the contrary, for thelast 3-1/2 months of her employment continually assignedher to work stations normally reserved for those waitressesheld in high esteem by management. These circumstances,plus the insubstantial evidence adduced by Respondent tojustify its contention that Findlay was an unsatisfactoryemployee, when added to the factors which make up theGeneral Counsel's prima facie case, supra, establish thatFindlay's discharge was motivated, at least in part, by theRespondent's union animus. Accordingly, I find that bydischarging Findlay the Respondent violated Section8(a)(l) and (3) of the Act.Winston MatthewsMatthews, employed as a cook, began his employment atThe Holding Company July 25, 1975. The HoldingCompany only serves one meal, lunch, and during the timematerial to this case only served hamburgers, salads, and adaily special (i.e., stew, spareribs). Matthews' duties were toprepare the salads, the daily special, broil the hamburgers,and order the produce, bread, and meat. Matthews, as hetestified, "sort of ran the kitchen" under the directsupervision of McElwaney and Maughan.Matthews' prior work experience as a cook was limitedto several months' work as a fry cook and short order cook.He was trained by Maughan. His work performance wasregarded as sufficiently satisfactory to pass the company's30-90-day probationary period for new hires and manage-21 This does not ring true because The Holding Company, as Walshadmitted, is a "very small shop ... only 3,000 square feet. The widest partof the restaurant is no wider than this courtroom." Obviously, it was notnecessary for McElwaney to assign Findlay to one of the better workstations in order to keep her work under surveillance.22 Section "d" remains open for business until approximately 4 p.m.whereas all of the other sections in the restaurant stopped serving lunch at 3p.m. The record reveals Findlay worked late only 2 days a week, Thursdayment continued to regard him as a satisfactory employeeuntil approximately January when, according to Respon-dent's witnesses Walsh, Maughan, and McElwaney, hisoverall work performance progressively commenced todeteriorate in virtually every conceivable respect. Theytestified Matthews was an unsatisfactory employee for thefollowing reasons: His attitude in communicating withmanagement and his fellow employees was poor; custom-ers complained about his food; constantly tardy for work;he ordered too much bread and lettuce thus causingspoilage; management was unable to reach him at homewhen he was absent from work; he gave employees food totake home; he gave employees too much food to eat fortheir lunch; he prepared an insufficient number of saladsfor lunch; and once was responsible for the spoilage of asubstantial amount of hamburger. During this period fromapproximately January to April 14, according to Maughan,Walsh, and McElwaney they had numerous discussionsamong themselves about Matthews' unsatisfactory workperformance. Also, on numerous occasions, they discussedthis with Matthews who was threatened with discharge byMcElwaney, the first week in April, and by Maughan, thelast week in March, if his job performance did not improve.In the middle of March, according to Walsh's testimony, oraccording to McElwaney's, as early as February 1,McElwaney recommended to Walsh that Matthews beterminated and, at this time, McElwaney commenced totrain another kitchen employee to take over Matthews'duties if he failed to improve his work performance.23Matthews testified that Maughan or McElwaney spokecritically to the three kitchen employees as a group abouttheir work on approximately seven occasions. Matthewsfurther testified that McElwaney spoke to him alone abouthis work performance only once, approximately I monthbefore his discharge. McElwaney told him to "keep thingsclean" and to prepare himself and the kitchen staff "a littlebit better." Matthews testified that management did notthreaten him with discharge or other discipline or criticizehim, as Maughan, McElwaney, and Walsh testified.Regarding the specific instances of misconduct theyattribute to him, Matthews testified as follows: (I) Hedenied being continually late for work but testified he wastardy between 2 to 5 minutes once every 2 weeks and wasreprimanded only once when he was 30 minutes late; (2) hetestified that on the three or four times when he was absentfrom work he notified supervision about his absence andstayed home and was never reprimanded for not being athome when supervision tried to reach him nor was accusedof this conduct; (3) regarding the episode of the spoiledhamburger, Matthews testified the other kitchen employeeswere responsible for this and that when Maughan spoke tohim about the matter Matthews told him it was theresponsibility of the other kitchen employees to replace theunused hamburger in the cooler at the end of the work shiftand Friday. Since the kitchen closed Friday at 3 p.m. she worked lateregarding food service only I day a week. Under the circumstancesMcElwaney's justification for assigning Findlay to section "d- is palpablyfalse.23 McElwaney at first testified he recommended Matthews' dischargeapproximately February I and then in later testimony inconsistently placedthe date of this recommendation as approximately March I and in othertestimony dated it as of late March.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Maughan answered that he would investigate thematter and never mentioned the subject again; (4)regarding giving the employees too much food for theirlunch, Maughan testified this took place only twice, thefirst time in July 1975 and the last time in January 1976when Maughan observed an employee sitting at a tableeating lunch with more food than allowed under companypolicy, so, he spoke to Matthews who denied having giventhe waitress extra food; and (5) regarding giving employeesfood to take home McElwaney testified that on approxi-mately March I an employee told him Matthews wasgiving employees a half pound of uncooked hamburger totake home if they did not want to eat it at the restaurant forlunch,24but McElwaney never did speak to Matthewsabout this and no one ever advised him there was anythingimproper about allowing the employees to take their lunchhome.Based upon my observation of their manner anddemeanor while testifying I received the impressionMcElwaney, Maughan, and Walsh were not trustworthywitnesses when testifying about Matthews' alleged failingsbut were more interested in building a case against him.Matthews impressed me as a trustworthy witness making asincere effort to truthfully answer questions. I find thatwhile Respondent may not have been entirely satisfied withhis performance, its displeasure never reached the pointwhere Matthews was threatened with discipline, includingtermination, if his performance failed to improve.25Alsoindicative that Matthews' alleged unsatisfactory workperformance was not a significant factor behind hisdischarge is the fact that exactly I week prior to thedischarge Maughan informed Matthews, who approxi-mately 2 months earlier had received a pay raise of 20 centsan hour, "you're doing a good job and we are raising you adime an hour," and thanked him for doing a good job.26Itstrains credulity to believe that on approximately the sameday Matthews received a pay raise that McElwaney, as hetestified, threatened him with discharge if his workperformance did not improve and that the previous weekMaughan, as he testified, made a similar threat toMatthews. The conclusion that management never threat-ened Matthews with discipline, let alone termination, isbolstered by Walsh's refusal to give Matthews an explana-tion for his discharge. In reply to Matthews' repeatedrequests for an explanation Walsh told him that at "this24 Employees are entitled to a half pound hamburger for lunch, a chefssalad, or a daily special.25 Likewise I reject Walsh's explanation of Matthews' April 14 miscon-duct which Walsh testified triggered the decision to fire Matthews on thatdate. Walsh was not questioned about this significant matter during eitherdirect or cross-examination so, after both counsel concluded their examina-tion, I asked him what triggered the decision to discharge Matthews. Walshanswered in substance that the proverbial "straw that broke the camel'sback" was a "tremendously bad day" in the kitchen on April 14: A largenumber of meals were returned by customers as being undercooked; therewas "disharmony in the kitchen"; and Matthews failed to prepare asufficient number of salads. Walsh further testified that although not all ofthe blame for this situation could be placed on Matthews that Matthews wasmore responsible than the other kitchen employees since he occupied a moreresponsible position. I observed Walsh very closely when he gave thistestimony, in response to my question, and he was not a convincing witness.Moreover, I find it significant that Respondent, as part of its case-in-chief,did not question Walsh about this significant matter and failed to adducecorroborative evidence of the events of April 14 through McElwaney whosetime" he could only tell him he was being discharged "forthe good of The Holding Company." When Matthewsinquired when Walsh could discuss the matter in greaterdetail, Walsh simply ignored the question. I am convincedthat if, as Respondent's witnesses say, management onnumerous occasions reprimanded Matthews about specificwork problems and on at least two occasions threatenedhim with discharge if he failed to improve, that Walshwould have simply told Matthews that previously he hadbeen reprimanded and threatened with discharge due topoor work performance and was now being discharged fornot improving his performance.Based on the foregoing I find that prior to dischargingMatthews Respondent did not indicate to him that his jobwas in jeopardy if he failed to improve his work perfor-mance or otherwise threatened him with discipline onaccount of his work performance but, to the contrary, theweek before he was discharged Respondent granted him anincrease in his pay and complimented his work. Thesecircumstances when added to the factors which make upthe General Counsel's prima facie case, supra, includingManager McElwaney's threat to discharge Matthewsbecause of his union sympathies, establish that Matthews'discharge was motivated, at least in substantial part, byRespondent's union animus. Accordingly, I find that bydischarging Winston Matthews the Respondent violatedSection 8(a)(3) and (1) of the Act.Thomas McDermottOn August 15, 1975, McDermott began his employmentwith The Holding Company as a bartender. Respondent'ssupervisory staff-Walsh, Maughan, and McElwaney-testified he was an unsatisfactory employee because hisbad attitude alienated customers and employees, he hadthe habit of breaking an unusually large number of glasses,and his cash register was short of cash. They also testifiedthat on numerous occasions his unsatisfactory workperformance was discussed among supervision and, like-wise, on numerous occasions, each one of them personallycriticized him about his unsatisfactory performance.Maughan and Walsh testified that their several conversa-tions with McDermott culminated with a meeting betweenthe two of them and McDermott on March 2427 whenMcDermott was issued an ultimatum to either change hisattitude toward work or face discharge and, then, early inresponsibility, as Maughan testified, was to see that lunch functionedproperly. Also, Matthews credibly testified that no one spoke to him onApril 14 about his work performance. For these reasons, I reject Walsh'sexplanation of the April 14 events which supposedly triggered the decisionto discharge Matthews.28 Respondent admittedly granted Matthews a pay raise on April 7 butMaughan denies complimenting his work as described above. Matthewsimpressed me as the more trustworthy witness, thus, I have credited histestimony. Maughan explained the April 7 pay raise on the ground that thetwo other kitchen employees received a pay raise on that day, thatMatthews' raise was the smallest, and was granted because Maughan "wastrying to save his job and did not want to cause animosity if the otherfellows got that kind of raise and he got none." In general Maughan failed toimpress me as a credible witness and his testimony on this point was notgiven in a convincing manner, hence, I have rejected it.27 Walsh was unsure of the date of this meeting. He placed it as takingplace in late March or early April. Maughan testified it took place about 2weeks before McDermott's discharge. McDermott, who impressed me as themore reliable witness, testified it took place March 24.394 THE HOLDING COMPANYApril, McElwaney likewise testified he issued an ultimatumto McDermott if he continued to break glasses and did notchange his attitude toward the customers, he would bedischarged.McDermott credibly testified that neither Walsh, Mau-ghan, nor McElwaney ever issued a discharge ultimatum tohim. He specifically denied that during the meeting ofMarch 24 Maughan and Walsh criticized or told him hisattitude was poor or threatened to discharge him if hiswork performance and attitude failed to improve.28Duringhis 8-1/2 months of employment, McDermott crediblytestified, only once did supervision indicate it was notsatisfied with his work. This occurred on February 9 whenMcDermott was reassigned to the 11 a.m.-7:30 p.m. shiftfrom the night shift. In reply to McDermott's inquiry aboutthe reason for this reassignment Walsh told him he wasspending too much time talking with the cocktail waitressesinstead of being attentive to the customers and that whenwaiting on customers he was too slow in filling the cocktailwaitresses' orders and told McDermott that his "attitudeand spirits" seemed to fluctuate, which "somewhat dis-turbed" Walsh.29Regarding the cash shortages in McDermott's cashregister, the record reveals that all bartenders suffer cashshortages, the sum of money in the cash register at the endof the bartender's work shift is less than the amount ofcustomers' billings. Walsh admitted that all bartenderswere short small amounts of money but testified McDer-mott "was more erratic than the other bartenders."McElwaney testified that while all bartenders sufferedsmall shortages, on one occasion McDermott was shortapproximately $20 and, as a rule, suffered cash shortagesmore frequently than the other bartenders. McDermottacknowledged that once in February, as McElwaneytestified, he was short a large sum of money-$24--butcredibly testified he was not criticized for this and that thenext workday the missing money was located-anotherbartender paid a bill with the money-and that McElwa-ney informed him the matter had been straightened outand that there was in fact no money shortage. There is noevidence that supervision ever criticized or even spoke toMcDermott about the subject of cash shortages. Indeed,when Walsh and Maughan were asked at the hearing to listtheir complaints or problems they had with McDermottneither one mentioned the matter of cash shortages. Underthe circumstances, the record overwhelmingly demon-strates that the matter of McDermott's alleged cash2" It is undisputed that neither Maughan nor Walsh initiated the March24 meeting. rather McDermott asked to talk with them. This is hardly anindication that on March 24 Walsh and Maughan. as they testified, were sounhappy about McDermott's work performance that they were thinking interms of discharging him.29 In crediting McDermott's denials over the testimony of Walsh.Maughan, and McElwaney, I was influenced by the sincerity of McDer-mott's demeanor when he testified whereas Walsh, Maughan, andMcElwaney did not impress me as honest witnesses. In addition. if, asRespondent's witnesses testified, they reprimanded McDermott aboutspecific work problems and on at least two occasions. shortly before hisdischarge, issued him discharge ultimatums, why did Walsh refuse to giveMcDermott an explanation for his discharge? As indicated supra, onFebruary 9. when Walsh reassigned McDermott to a different work shift hehad no problem explaining the reassignment to McDermott. I am convincedthat Walsh's inability to give such an explanation to McDermott on the dateof the discharge belies the testimony of Maughan, Walsh, and McElwaneyshortages was of no concern to Respondent and playedabsolutely no part in his discharge.Regarding the breaking of glasses the record establishesthat due to the nature of their work it is not unusual for thebartenders to break glasses. What was unusual, Walsh andMaughan testified, was the extraordinary large number ofglasses which were continually broken by McDermottbecause of his clumsiness and the fact that he picked uptoo many with one hand. They testified the problem ofMcDermott's glass breaking existed since the start of hisemployment in August 1975 and with the installation of anew dishwasher in November 1975, Walsh testified, theproblem got worse. Maughan testified he warned McDer-mott half a dozen times about carrying too many glasses inone hand, explaining, "[McDermott] likes to have a trickwhere he could get as many stem glasses in one hand as hecould and generally break half of them." In order to provehis point that McDermott continually broke large quanti-ties of glasses, Maughan volunteered, "[McDermott] brokepractically all the beer mugs in the cooler one night, whichis not easy"-"as he was putting beer mugs in [the cooler]he managed to destroy most of them." Since approximately72 beer glasses are stored in the cooler this constitutes asubstantial amount of breakage, nevertheless, Maughan,who witnessed the event, did not testify he reprimandedMcDermott for his negligence. McDermott, on the otherhand, credibly testified that when he first began work hebroke more than the normal amount of glasses butthereafter broke no more than was usual and that the onlytime anyone from management mentioned the matter, letalone reprimand him, was in March when, as he broke aglass, Walsh commented, "you are all thumbs." In regardsto the above-described beer glass episode McDermottcredibly testified that during the middle of February hebroke about 5 to 10 beer glasses as he placed them in thecooler and that Maughan, who witnessed the incident,made no comment. This is not surprising for it isundisputed that McDermott was not at fault. The glassesbroke because the area in the cooler where they werestacked in three tiers was uneven, thus causing the glasseswhich McDermott was stacking to fall. It is undisputedthat the bartenders had been after management for quitesome time to remedy this situation. In sum, the recordoverwhelmingly establishes that the matter of McDermottbreaking glasses was of little concern to Respondent andplayed absolutely no part in his discharge.that previously they had given him a discharge ultimatum or had spoken tohim in such a manner that he should have realized his job was in jeopardy.30 The testimony of Respondent's witnesses that from the start of hisemployment McDermott was prone to break an extraordinary large numberof glasses and that his problem became ever more acute starting inNovember 1975 and that Respondent regarded the matter with concern isbelied by the fact that in the middle of December 1975 in an effort to find asuitable person for night shift manager, Maughan and Walsh initiated aninterview with McDermott, among others, to determine if he was interestedin working for The Holding Company at the management level. If Maughanand Walsh, at this time. felt McDermott was negligently breaking anenormous number of glasses and viewed the matter with alarm, as theytestified, it is clear they would not have considered him as an applicant for amanagement position. Moreover, during the interview. as McDermottcredibly testified. Maughan and Walsh told him "they were pleased withIhis I performance."395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding McDermott's poor attitude, Maughan andWalsh testified in effect that during his first 5 months ofemployment he maintained a proper attitude, he wasgregarious and pleasant to customers and employees.Suddenly in January 1976, according to Walsh, heunderwent a complete change in personality. In Walsh'swords McDermott became "moody," "depressed," and"uncommunicative," very rarely speaking to anyone. He"alienated" customers and employees because, as Walshtestified, his attitude "affect[ed] the feeling in the restau-rant. Gloom tends to spread gloom." Customers com-plained, McElwaney testified, that McDermott was"moody" and had a bad temper. Maughan testified that"often times during the peak cocktail period" he observedMcDermott ignoring everyone and "staring off in space,"and further testified that customers complained McDer-mott was "cool" and "short" with them. In other wordsafter 5 months of employment McDermott underwent anabrupt change in personality from a personable individualto a "moody," "gloomy," "depressed," "uncommunica-tive," "bad tempered," and "rude" individual. I think not.Walsh, McElwaney, and Maughan, as they testified,impressed me in manner and demeanor as more interestedin making a case for Respondent than in the truth. I ampersuaded they grossly exaggerated McDermott's failings. Iam sure, as shown by Walsh's remarks to McDermott atthe time of his February 9 transfer from the night shift andhis reassignment in late March to the day shift, thatRespondent was "somewhat" disturbed by McDermott'sattitude and did not regard him as one of its betteremployees. However, as found supra, the record establishesthat subsequent to Walsh's February 9 criticism no onefrom management reprimanded McDermott about hisattitude or otherwise indicated to him that his employmentwas in jeopardy due to his attitude. Under these circum-stances I cannot say the evidence which shows thatRespondent regarded McDermott as a problem employeedue to his unsatisfactory attitude is sufficient to rebut theGeneral Counsel's strong prima facie case that McDer-mott's discharge was motivated in substantial part byRespondent's union animus. Indeed, the General Counsel'sprimafacie case is bolstered by the patently false reasons-the breaking of glasses and the cash register shortages-advanced by Respondent's witnesses during the hearing tojustify the discharge. Accordingly, I find that by discharg-ing McDermott the Respondent violated Section 8(a)(3)and (I) of the Act.Dana WilnerOn August 15, 1975, Wilner began work for The HoldingCompany as a cocktail and food waitress. Walsh testifiedthat the "main problems" with Wilner's work performanceinvolved "the service that she gave the tables and herattitude towards the customers." He testified that com-mencing in approximately January 1976 Wilner's perfor-mance deteriorated and got progressively worse, that "heroverall waitressing ability was getting less and lessproficient through lack of attention," and although she wasnot alienating employees, "she was very, very rude withcustomers, very short with them, very unfriendly withthem." Before January, Walsh testified, Wilner was"friendly" to the customers and "seemed to be having agood time ... enjoying what she was doing," but startingin January her performance progressively declined. Nocustomer complained to him personally, but Walshtestified he observed Wilner's poor attitude and customers'complaints were relayed to him by Maughan and McElwa-ney. On six occasions, from February into April 1976,McElwaney, according to Walsh, spoke to him criticallyabout Wilner's performance and, at the end of March,recommended her discharge. Walsh refused to dischargeWilner since he wanted to make an effort to get Wilner toimprove her performance because, as he testified, "at onepoint in time I thought she was a very good waitress. Shehad slipped downhill a lot." Walsh further testified he"frequently" spoke to Wilner continuously about herunsatisfactory performance up to the last day of heremployment.Maughan testified that Wilner throughout her employ-ment was inefficient in clearing customers' dirty dishes andwas "standoffish" and rude to customers. While there wereno customer complaints about her attitude when she firstbegan working, Maughan testified that thereafter between8 and 10 customers complained to him she failed to givethem good service and/or was unfriendly and rude.Maughan testified he considered Wilner's overall workefficiency as so unsatisfactory that soon after she startedworking in August 1975 he recommended her discharge toWalsh. Wilner was not discharged because Walsh felt sheshould be given a chance to improve her performance.McElwaney, according to Maughan, spoke critically to himabout Wilner's performance three or four times duringFebruary and March, the last conversation taking placelate in March when McElwaney recommended Wilner'sdischarge. McElwaney told Maughan, "he did not like anypart of [Wilner's] performance." Maughan voiced hisagreement with McElwaney's sentiments and told him hewould discuss the recommendation with Walsh, which hedid. Nonetheless, Wilner was not discharged. In regards towhether he spoke to Wilner personally about her unsatis-factory performance Maughan testified that throughoutWilner's employment he continually reprimanded Wilnerfor not properly clearing dirty dishes from customers'tables and also spoke to her about customers' complaintsthat she was rude and, in this last respect, either inFebruary or March, told Wilner she would be discharged ifher attitude toward the customers did not improve.McElwaney testified Wilner was the poorest of all thewaitresses because she was late for work, rude, andunfriendly to the customers, was slow in removing dirtydishes from customers' tables, and was slow in giving thecustomers their checks when they wanted to leave. Whenhe assumed the position of manager of The HoldingCompany in January 1976, McElwaney testified, hepromptly came to the conclusion Wilner was an unsatisfac-tory employee and, in speaking about her work ability tothe other waitresses, it is undisputed that he described heras a "shitty waitress." In January 1976, McElwaneytestified he recommended to both Maughan and Walshthat Wilner be discharged. Walsh rejected this recommen-dation but instead told McElwaney to teach Wilner tobecome a better waitress. Thereafter, McElwaney testified396 THE HOLDING COMPANYhe spoke about Wilner critically to Maughan and Walshapproximately a dozen times, the last time at the end ofMarch when once again he recommended Wilner's dis-charge. Nevertheless, Wilner was not discharged. Also,according to McElwaney, he personally spoke to Wilnerabout her poor work performance three or four times, thelast time in the middle of March when he warned her if herperformance failed to improve she would be fired.The composite testimony of Walsh, Maughan, andMcElwaney is that almost throughout Wilner's entireperiod of employment management regarded her as anundesirable employee who, from the start of her employ-ment, was continually on the brink of discharge becauseshe was inattentive and rude to customers, late for work,and did not clear her tables of dirty dishes properly. Inonly one respect, involving the matter of tardiness, didWilner refute this testimony. On this subject, McElwaneyinitially testified Wilner was late for work more than anyother waitress except one and specifically testified she waslate for work by 15 minutes once or twice a monththroughout her employment but later changed this to onceor twice during one particular month. Neither Walsh norMaughan, in their respective testimony, mentioned Wil-ner's alleged tardiness, nor is there any contention byMcElwaney that he ever spoke critically to Wilner abouther tardiness. Wilner credibly testified she was only"occasionally" late for work and that McElwaney spoke toher about this only once when she was 15 minutes late-thelatest she ever was-at which time McElwaney simplycommented "you're kind of late today." Under thecircumstances I find Respondent did not regard Wilner'stardiness for work as a serious matter and it playedabsolutely no part in her discharge.In sum a composite of the uncontradicted testimony ofWalsh, Maughan, and McElwaney establishes that virtual-ly throughout Wilner's entire 8 months of employment shewas regarded by management as an unsatisfactory employ-ee who was continually on the brink of being dischargedbecause of the manner in which she waited on customersand her inability to properly clear tables.3' It is alsoundisputed that Wilner's conduct immediately prior to herdischarge was no more unsatisfactory than it had been inthe past. In other words there is no evidence of any specificact or acts of misconduct which either triggered thedischarge or was the proverbial straw which broke thecamel's back. The essential question for decision is, whatmotivated Walsh's decision to hastily discharge Wilner onthe evening of April 14 in the middle of a workweek at atime when he had not even hired a replacement. Walsh ineffect testified the only difference between the conditionswhich existed on April 14 and those existing previously wasthat Walsh and Maughan had decided to dischargeMatthews, hence, according to Walsh and Maughan, solong as they were discharging one employee it would be no:" In so concluding I have considered the fact that the demeanor ofWalsh, Maughan. and McElwaney indicated that in general they were nottrustworthy witnesses. Also I have taken into account the fact that there is astrong indication in the record that their testimony concerning Wilner'sperformance and attitude was exaggerated inasmuch as it is undisputed thatMaughan signed a letter of recommendation for Wilner, stating that Wilner"has performed her duties well and is regarded as a valued employee."Maughan did not explain the circumstances surrounding this undated letter.more "disruptive"32to fire all four of the company'sunsatisfactory employees at the same time. This explana-tion is absurd and, in advancing it neither Walsh norMaughan was a convincing witness.The foregoing, plus the fact that Wilner was dischargedat the same time as three other employees all of whom weredischarged because of their union sympathies and activi-ties, persuades me that Respondent has failed to rebut theGeneral Counsel's prima facie showing that Wilner'sdischarge was unlawfully motivated and, I find, that indischarging Wilner Respondent seized upon her poor workrecord as an opportunity to rid itself of an active prounionemployee. Accordingly, I find that by discharging WilnerRespondent violated Section 8(a) (3) and (1) of the Act.The cases of Wilner and McDermott are troublesomeones because an employer does not have to tolerate poorperformance merely because the offenders are leadingunion adherents. Here even prior to Wilner's or McDer-mott's union activities management regarded their workperformance as unsatisfactory, in Wilner's case to a fargreater degree than in McDermott's and threatened Wilnerwith discharge if she did not improve. Nevertheless wehave been repeatedly advised, as stated by the court inN.LR.B. v. Ayer Lar Sanitarium, 436 F.2d 45, 50 (C.A. 9,1970):[T]he cases are legion that the existence of a justifiableground for discharge will not prevent such dischargefrom being an unfair labor practice if partiallymotivated by the employee's protected activity; abusiness reason cannot be used as a pretext for adiscriminatory firing.... The test is whether thebusiness reason or the protected union activity is themoving cause behind the discharge.... In otherwords, would this employee have been discharged butfor his union activity?. ..[Citations omitted.]Here I am persuded for the reasons set forth above thatRespondent's union animus was at least a partial motiva-tion in Wilner's and McDermott's discharges and that theywould not have been discharged but for their unionsympathies and activities.V. THE REPRESENTATION CASEThe Union urges in its objection to the representationelection that by discharging Dana Wilner Respondentprevented the employees from freely exercising their choicein the representation election. Also, before me for decisionare the challenges to the ballots cast by Dana Wilner,Winston Matthews, Jane Findlay, and Thomas McDer-mott.I have found, supra, Respondent unlawfully dischargedWilner, Matthews, Findlay, and McDermott in violation ofNonetheless, since Wilner did not deny the above-described threats andreprimands by management and since employee Lochrie, a witness for theGeneral Counsel, corroborates McElwaney that as early as January 1976 heregarded Wilner as an unsatisfactory employee and expressed this thoughtopenly, I have credited the uncontradicted testimony of Walsh. Maughan.and McElwaney concerning Wilner's performance.32 Walsh defined "disruptive" as. "the attitude, the conversations thattake place between the other help" about a discharge.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) and (1) of the Act, therefore, I shallrecommend the challenges to their ballots be overruled.Respondent urges that the Union's objection not beconsidered on its merits because by proceeding to anelection while the unfair labor practice case involvingWil.ier's discharge was pending the Union waived its rightto base an objection to the election on this terminationand, in any event, it argues that Wilner's discharge did notoccur within the critical period of time.The contention that the Union waived its right to useWilner's discharge as a basis for setting aside the election isbased upon an erroneous view of the law, see Owens-Corning Fiberglas Corporation v. N.LR.B., 435 F.2d 960(C.A. 4, 1970), thus I reject it.Likewise, I reject the further contention that Wilner'stermination did not occur within the period of time criticalto the election. The law is settled "that the date of filing ofthe petition ...should be the cutoff time in consideringalleged objectionable conduct in contested cases." TheIdeal Electric and Manufacturing Company, 134 NLRB1275, 1278 (1961). In the instant case on April 15 the Unionfiled its representation petition. Respondent argues thatWilner "was actually terminated on April 14." The recordestablishes that on April 14 between the hours of 8 and 9p.m., Respondent decided to discharge the four discrimina-tees, including Wilner, and prepared their final paycheckswhich were immediately deposited in the mail and, at thattime (the evening of April 14) by telephone notified threeof the discriminatees that they were discharged. Respon-dent was unable to contact Wilner since it did not have herphone number. Wilner was told she was discharged thenext morning when she arrived for work. There is noevidence that on the evening of April 14 Respondentinformed any of its employees about Wilner's discharge.The essential question for decision is whether Respon-dent's decision to discharge Wilner which was reachedoutside of the critical period but not communicated toWilner until the start of the critical period, can be a basisfor setting aside the election. I am of the view that Wilner'sdischarge must be considered on its merits as a basis forsetting aside the election. Thus, it is clear from Walsh'swords that when, on April 15, he notified Wilner about herdischarge that Respondent believed the discharge was noteffective until it was actually communicated to Wilner.Walsh, as Wilner credibly testified, told her she wasdischarged but would have been discharged earlier, theprevious night, if the company possessed her phonenumber. Indeed, the Court of Appeals for the Sixth Circuithas held that "In order for the termination of anemployment relationship to be effective, the intent toterminate must be communicated to the other party bysome affirmative action." Westchester Plastics of Ohio, Inc.v. N.L.R.B., 401 F.2d 903, 908 (1968), citing Miami RivetCo., 147 NLRB 470, 483-484 (1964). In any event, indeciding whether alleged objectionable conduct has oc-curred within the critical period the Board has rejected theargument that the date a decision was effective is the3:1 The Board has held in West Texas Equipment Company, 142 NLRB1358. 1359 (1963), that employer conduct occurring on the day arepresentation petition was filed, although prior to the time of its filing,takes place within the critical period. The Board refuses to fractionalize thesignificant date, instead it has consistently held that "themost significant date would be when the information as tothe [decision] was first conveyed to the employees,"Stafford Furniture Corporation and Futorian ManufacturingCompany, 116 NLRB 1721 (1956), fn. 3 1722, (a case whichinvolved an increase in wages decided upon prior to thefiling of a representation petition but not announced untilthe petition had been filed). Here, the decision to dischargeWilner was not communicated to either Wilner or otheremployees until April 15, the date the Union filed itsrepresentation petition.33For these reasons I find Wilner'sdischarge occurred within the period of time critical to theelection and since, as found supra, her discharge violatedSection 8(a)(3) and (1) of the Act I further find that bydischarging Wilner, the leading union adherent, theRespondent interfered with the conduct of the election.Based on the foregoing I shall recommend that the Boardoverrule the challenges to the ballots cast by McDermott,Matthews, Wilner, and Findlay in the election held onJune 12 and 15, 1976, and shall direct that their ballots beopened and counted. In the event that each one of theseballots was cast for the Union, thereby giving the Union amajority of the votes cast despite the preelection miscon-duct by the Respondent found herein, I shall recommendthat the Board certify the Union as the bargainingrepresentative of the Respondent's employees.In the event, however, that any one of these ballots wascast against the Union, or proves to be invalid for anyreason, I shall recommend that the Board consider thematter of whether the Respondent's unfair labor practicesin Cases 20-CA-11323 and 20-CA-11693 are sufficient soas to warrant a remedial bargaining order and, if so, todismiss the petition in the representation case but, if not, todirect a new election when the Regional Director advisesthe Board that the circumstances permit a free expressionby the employees of their desires with respect to represen-tation.CONCLUSIONS OF LAW1. The Respondent, Gary Maughan and MichaelWalsh, et al., d/b/a The Holding Company, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, Hotel and Restaurant Employees andBartenders Union, Local 2, Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By warning an employee that it was futile for theemployees to support the Union because Respondentwould never agree to a contract with any union, Respon-dent engaged in unfair labor practices within the meaningof Section 8 (aX)(l) of the Act.4. By threatening to discharge an employee because ofhis union sympathies or activities and threatening toimpose adverse working conditions if the employeessupported the Union, Respondent has engaged in unfairday the petition is filed. Accordingly, even assuming, Wilner's dischargetook place on April 15 prior to the time the petition was filed it does notaffect the validity of the Union's objection.398 THE HOLDING COMPANYlabor practices within the meaning of Section 8(aX I) of theAct.5. By interrogating an employee about her unionactivities and sympathies and about the union activitiesand sympathies of other employees, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.6. By soliciting an employee to keep employees' unionactivities under surveillance and to keep managementinformed about the union activities and sympathies ofemployees, Respondent has engaged in unfair laborpractices within the meaning of Section 8(aX)(1) of the Act.7. By threatening employees who voted in favor of theUnion with economic reprisals, Respondent has engaged inunfair labor practices within the meaning of Section 8(aXI)of the Act.8. By threatening employees that Respondent wouldeither sell or get rid of the business if the Union won therepresentation election, Respondent has engaged in unfairlabor practices within the meaning of Section 8(aX I) of theAct.9. By discharging Winston Matthews, Jane Findlay,and Thomas McDermott on April 14, 1976, and DanaWilner on April 15, 1976, because of their union sympa-thies and activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(aX3) and(I) of the Act.10. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found Respondent has engaged in unfair laborpractices violative of Section 8(aX3) and (1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate thepolicies of the Act.Having found Respondent discriminatorily dischargedemployees Winston Matthews, Dana Wilner, ThomasMcDermott, and Jane Findlay, I shall recommend thatRespondent offer each of them immediate and fullreinstatement to their former jobs or, if these jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, andmake them whole for any loss of earnings they may havesuffered by reason of such discrimination by payment of asum of money equal to that which they normally wouldhave earned as wages from the date of their discharges tothe date of said offers of reinstatement,34less their netearnings during such period, with backpay computed on aquarterly basis in the manner established by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), and withi4 There was testimony that in September 1976 Respondent changed itslunch menu to a more elaborate bill of fare and hired a professional chef.Whether this would have resulted in the termination of Winston Matthewsduring the normal course of business is a matter for the compliance stage ofthis proceeding.3. During the period March 29 through 31. 1976. 15 of 24 unit employeeshad signed cards: 16 of 25 had signed cards during the period Apnl Ithrough 4. 16 of 26 had signed cards dunng the penod April 5 through 9; 16of 27 had signed cards during the period April 10 through 12: and 16 of 28had signed cards during the period April 13 through 14.interest thereon as prescribed by the Board in Isis Plumbing& Heating Co., 138 NLRB 716 (1962).As the unfair labor practices committed by Respondentwere of a character which go to the very heart of the Act, Ishall recommend that it cease and desist therefrom and inany other manner from interfering with the rights ofemployees guaranteed by Section 7 of the Act. N. LRB. v.Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).The General Counsel additionally seeks a remedialbargaining order. The law is settled that such an order isappropriate where a respondent employer commits perva-sive violations of Section 8(aXl) and (3) of the Act whichpreclude the holding of a fair rerun election, the union filesmeritorious objections to set aside the election, and theunion at one point of time was designated as the exclusivebargaining representative by a majority of the employees inan appropriate unit.In the instant case the Union as found, supra, filed ameritorious objection to the representation election. Alsothe record establishes that immediately prior to theunlawful discharges involved herein, a majority of theemployees in an appropriate unit signed cards designatingthe Union as their bargaining representative. In this regard,the parties agree that all the regular and part-timeemployees employed at The Holding Company excludingthe manager, office clerical employees, guards, andstatutory supervisors constitute an appropriate unit. Therecord establishes that from March 29 through April 14 amajority of the bargaining unit employees signed unionauthorization cards.35The cards, which are identical,unambiguously recite that the card signer authorizes theUnion to act as the employees' representative for purposesof collective bargaining.Respondent adduced testimony surrounding the cardssigned by employees Barnett, Purcell, York, Gaymen, andMenaker. I am of the opinion that the representationsmade to these card signers do not suffice to "deliberatelyand clearly canceled" the unambiguous language of thecards. N.L.R.B. v. Gissel Packing Co., Inc., et al., 395 U.S.575, 606 (1969).Barnett testified he asked McDermott for a card, thatMcDermott gave him one and told him, "take it home readit; it's to petition for an election." Barnett took the cardhome, read and signed it,-and returned it to McDermottwithout any further conversation.sWilner, who solicited the majority of the cards involvedin this case, including the ones signed by Purcell, York,Gaymen, and Menaker, testified she had no independentrecollection of what she specifically told the employees, butcredibly testified that generally she asked the employees toread the card, told them its purpose "was for collectivebargaining, to have the Union represent us," and also toldthe employees that one reason to sign the card was to36 Barnett at vanous times answered "yes" when asked if McDermotttold him the "sole" or "primary" purpose of the card was to petition for anelection. The testimony set out in the text was given by Barnett when askedin a nonleading manner to testify about what took place and what wasstated in connection with his signing of the union card. Barnett convincinglytestified that while he positively remembers McDermott telling him, asdescribed above, that the card was "to petition for an election," he does notremember McDermott using the word "sole" in this connection.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacilitate the filing of a petition to have an election and alsotold them that if more than a majority of the employeessigned cards the Union would go to the Employer and askfor voluntary recognition without an election.In connection with Purcell's card Wilner testified she hadno independent recollection of what words she used whenshe solicited this card and further testified it was "possi-ble," but unlikely, that she told Purcell that if she signed acard "we can have an election at The Holding Company."Purcell did not testify.In connection with Gaymen's card Wilner testified shethought she told Gaymen "we are trying to have the Unionrepresent us. If you would like to have the union representus in collective bargaining sign the card." She furthertestified she may also have told Gaymen, "we're trying tohave an election at The Holding Company. Other employ-ees have signed the card, and that's what the purpose of thecard is," but testified she does not believe she made thisstatement. Gaymen did not testify.Wilner testified that when soliciting York to sign a cardshe probably "said something like the following to him:Stephen, sign this card, the purpose being that when yousign it, we can then have an election at The HoldingCompany." York, a witness in this proceeding, was notquestioned about this matter.Wilner testified that when soliciting Menaker to sign acard, "I may have said that one of the reasons for signingthe card was to have an election," but testified she waswithout an independent recollection of whether she in factmade this statement. She specifically denied having toldMenaker that the "real reason for signing the card is tohave an election." Menaker did not testify.Based on the foregoing I find that the totality of thecircumstances surrounding the card solicitation involvingemployees Barnett, Purcell, Gaymen, York, and Menakerdoes not add up to an assurance to the card signer that hisor her card will be used for no purpose other than to helpget an election. I note additionally that the cards stateunambiguously that the cards are for representationpurposes. Consequently I find that the cards signed bythese employees, as well as the other cards in evidence inthis proceeding, were proper expressions of support forrepresentation purposes. N.LR.B. v. Gissel Packing, supraat 606-608.Respondent contends that several of the authorizationcards should be invalidated in light of N.LR.B. v. SavairManufacturing Co., 414 U.S. 270 (1973). In Savair theSupreme Court held that a union interferes with an electionwhen it offers to waive initiation fees only for those whosign union authorization cards before the election. TheCourt was concerned with the Section 7 right of employeesto refrain from union activity and with the buying ofendorsements through the waiver of initiation fees to thosejoining the union before the election and thereby painting afalse portrait of employee support. The Court, whilerecognizing a legitimate interest in waiving fees, stressedthat there is no legitimate union interest which justifies17 What Wilner "may" have stated to York does not constitute anadmission that Wilner in fact made the statement.a, Inland Shoe Manufacturing Co., Inc., 211 NLRB 724 (1974); D.A.Blimiting waiver offers to those signing cards prior to theelection.In the instant case the evidence adduced by Respondentin support of its contention that the Union improperlywaived initiation fees is based upon its examination ofWilner, the employee who initiated the Union's organiza-tional campaign and the one who solicited most of the cardsigners. On March 12, when Wilner initially visited theUnion's offices she was informed by the union representa-tives that "there was a possibility" that employees whosigned authorization cards before the election "might havetheir initiation fees waived." Thereafter, Wilner on oneoccasion, March 29, at the organizational meeting held atMcDermott's home, mentioned the subject of an initiationfee waiver to employees. During the meeting which was notattended by any union representatives Wilner told theemployees that "the union officials had said there was apossibility of union initiation fees being waived." There isno evidence that Wilner made this statement in the contextof an attempt to convince employees to sign unionauthorization cards. Respondent, in questioning Wilner,made no effort to establish the context of the remark. Therecord establishes that of the card signers, three (Purcell,Gaymen, and York) signed cards at this meeting and one(Blake) who attended the meeting signed his card April 1.The record is silent as to whether Wilner's statement aboutinitiation fees was made before or after Purcell andGaymen signed their cards. In York's case Wilner testifiedshe solicited him to sign the card during the meeting and"may have said, [to York] we may have our initiation feeswaived."37York, a witness for the General Counsel, whotestified about another matter was not interrogated byRespondent about the circumstances surrounding his cardsolicitation.I find that the statement made to Wilner that "there wasa possibility" that employees who signed authorizationcards before the election "might have their initiation feeswaived," to be proscribed by Savair, hence, Wilner's card,which she signed subsequently, is invalidated and may notbe used in computing the Union's majority status.However, Wilner's statement to the employees made at theMarch 29 meeting that "the union officials had said therewas a possibility of union initiation fees being waived" didnot transgress the specific mandate of Savair. Wilner'sstatement did not in any way imply that the waiver ofinitiation fees was limited to those employees who signedunion cards, let alone those who signed cards before theelection. Under the circumstances the instant case is easilydistinguishable from those Board Decisions cited byRespondent38 in which a union's offers to waive fees werefound to have created an ambiguity as to when anemployee would have to join the union, or sign a unioncard, in order to avoid paying initiation fees. See AlliedMetal Hose Company, Inc., 219 NLRB 1135 (1975). ("If wejoin the union ... we don't have to pay any initiation fee,"held not to constitute an impermissible offer to waiveinitiation fees.) Accordingly, even assuming the cards ofPurcell and Gaymen were signed following Wilner'sIndustries, Inc., 215 NLRB 527 (1974); Deming Division, Crane Co., 225NLRB 657 (1976).400 THE HOLDING COMPANYstatement, they are not tainted by it nor were the cards ofYork and Blake.In sum, the record establishes that one of the authoriza-tion cards, the one signed by Wilner, is invalid and may notbe used in computing the Union's majority status.Nevertheless, as found supra, even without Wilner's cardthe Union was designated as the bargaining representativeby a majority of the company's employees in an appropri-ate unit from March 29 through April 14, 1976, and asfound supra, filed a meritorious objection to the representa-tion election. In these circumstances a remedial bargainingorder would ordinarily be appropriate if the unfair laborpractices committed by Respondent are sufficient towarrant such a remedy under the principles set forth by theSupreme Court in N.LR.B. v. Gissel Packing, supra.However, a bargaining remedy is premature in this casebecause it is highly likely that the Union will receive amajority of the ballots cast in the representation electionand be certified by the Board. Cf. Free-Flow PackagingCorporation, 219 NLRB 925 (1975), and M.S.P. Industries,Inc., d/b/a The Larimer Press, 222 NLRB 220 (1976). Inthe event this does not occur or, one or more of theunlawful discharges are found without merit in enforce-ment proceedings, it will then be time enough for the Boardto decide whether the unfair labor practices are sufficientto warrant a bargaining remedy. Of course if Wilner'sdischarge is ultimately found to be lawful the Union is notentitled to a bargaining remedy under any circumstancesinasmuch as there would be no meritorious objectionbefore the Board to set aside the representation election.Irving Air Chute Company, Inc., 149 NLRB 627 (1964),enfd. 350 F.2d 176 (C.A. 2, 1965).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER39Respondent Gary Maughan and Michael Walsh, et al.,d/b/a The Holding Company, San Francisco, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in, or activities on behalfof, Hotel and Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, or any otherlabor organization, by discharging its employees, orotherwise discriminating against them in any manner withregard to their hire or tenure of employment or any term orcondition of employment because of their union member-ship or activities.(b) Interrogating employees about their union member-ship, sympathies, or activities or about the union member-ship, sympathies, or activities of other employees.:" In the event no exceptions are provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Threatening employees with economic reprisalsincluding onerous working conditions, discharge or the saleof the business if they join or support the above-namedUnion, or any other union.(d) Telling employees it would be futile for them tosupport the above-named Union, or any other union,because it would never agree to a contract with a union.(e) Soliciting employees to keep employees' unionactivities under surveillance and to keep managementinformed about the employees' union membership andactivities.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Jane Findlay, Dana Wilner, Thomas McDer-mott, and Winston Matthews immediate and full reinstate-ment to their former positions or, if such positions nolonger exist, to substantially equivalent employment,without prejudice to seniority or other rights and privilegespreviously enjoyed, and make each whole for any loss ofearnings they may have suffered as a result of thediscrimination against them, in the manner set forth abovein the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amounts of backpay due and the rights ofreinstatement under the terms of this Order.(c) Post at its place of business in San Francisco,California, copies of the attached notice marked "Appen-dix."40 Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signed byRespondent's representatives, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER DIRECTED AND ORDERED that in Case 20-RC-13488 the Regional Director for Region 20 shall,pursuant to the Rules and Regulations of the Board, withinten (10) days from the date of this Direction, open andcount the ballots of Jane Findlay, Thomas McDermott,Dana Wilner, and Winston Matthews, and thereafter shallprepare and serve upon the parties a supplemental tally ofballots, including therein the count of said challengedballots and that, in the event the Union has lost -theelection conducted on June 12 and 15, 1976, among the40 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of Respondent, that this election be, and ithereby is, set aside.4141 In the event that this election is set aside, we shall then considerwhether Respondent's unfair labor practices found to have been committedin Cases 20-CA-11323 and 20-CA-11693 are sufficient to warrant aremedial bargaining order and, if such relief is warranted, we shall dismissthe representation petition or, if a remedial bargaining order is notwarranted, we shall direct a new election when the Regional Directoradvises us that the circumstances permit a free expression by the employeesof their desires with respect to representation.402